Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 15 recites “a computer-readable storage medium …comprising executable instruction that, when executes by a processor…”. The specification failed to disclose or described what the medium is nor excluding the being a signal. Since lack of such description, it is reasonable for the examiner to interpret it as a carrier wave or signal that are considered physical phenomena that are not within the statutory categories of 35 USC 101 (i.e., process, machine, manufacture, or composition of matter).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 8, 10-13 and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kumar (11,055,727).
Consider claims 1, 8 and 15, Kumar teaches a method, system and computer-readable storage medium, comprising: receiving, by a first wireless network device comprising a processor, identity data associated with a second device utilizing a telephone number of a telecommunications network (col. 3 lines 65 - col. 4 lines32; “the provider system 110 includes a new record entry portal 102 illustrative of a software application, module, or computing device operative or configured to receive personal identifying information for a new client user 112, build a data record including the received personal identifying information (included as attributes)”; par. 4 lines 29-51; “other systems and methods for entering personal identifying information and for receiving the personal identifying information are possible and are within the scope of the present disclosure… personal identifying information that is collected and entered into the new record entry portal 102 can include… phone number(s)”; “par. 17 lines 41-57; “the computing device 600 includes a processing system 604, memory 602, a network interface 606 (wired and/or wireless), radio/antenna 607”); based on the identity data, determining, by the first wireless network device, that a fraudulent action associated with the telephone number has occurred (col. 5 lines 1-5; “identifying suspicious activity related to fraudulent identity masking and for verifying new client user identification”; col. 7 lines 49-67; col. 9 lines 14-37; “a new client data record 202 is determined to be suspicious or potentially suspicious when the suspicion criteria 204b are satisfied”); and in response to the determining that the fraudulent action has occurred, preventing, by the first wireless network device, the auditor 210 may flag the new client data record 202/suspicious new client data record 402 as potentially fraudulent (potential identity masking). …the auditor 210 is operative or configured to hold or flag the corresponding new client data record 202 to prevent the record from being passed to or pulled by the order fulfillment system 108” (i.e., prevent from creating a an account/work order).
Consider claims 2 and 16, Kumar teaches wherein the preventing comprises preventing the second device associated with the identity data from creating an account to utilize the mobile application (col. 12 lines 52 – col. 13 lines 5; “auditor 210 may flag the new client data record 202/suspicious new client data record 402 as potentially fraudulent (potential identity masking). …the auditor 210 is operative or configured to hold or flag the corresponding new client data record 202 to prevent the record from being passed to or pulled by the order fulfillment system 108” (i.e., prevent from creating a an account/work order).
Consider claims 4 and 10, Kumar teaches wherein the determining that the fraudulent action has occurred, further comprises: requesting response data from the second device, wherein the response data is associated with user identity data associated with a profile; and comparing, by the wireless network device, the response data received from the second device, resulting in comparison data (col. 13 lines 21 – col. 14 lines 32).
Consider claim 5 and 11, Kumar teaches wherein the comparison data fails to satisfy a condition associated with a match between the identity data and the response data (col. 14 lines 9-55; “For example, the historical data can include positive examples that indicate when a desired result has been achieved (e.g., when a new client data record 202 is determined to be suspicious and when an unresolved transaction is found in association with a suspicious user profile 404 identified as corresponding to the new client data record) and negative examples that indicate when a desired result has not been achieved (e.g., when a new client data record 202 is determined to be suspicious but the new client user 112 associated with the new client data record 202 provides additional information that validates that he/she is not associated with a suspicious user profile 404 identified as corresponding to the new client data record”).
Consider claim 6, Kumar teaches wherein the determining the fraudulent action is based on a duration of time not being determined to have been satisfied (col. 4 lines 52 – col. 5 line 5; “In some implementations, an enterprise data warehouse can include an operational data store, where current data, such as new data records (e.g., data records created within a specified time period, data records that have not yet been processed by the identity masking fraud detection system 106 or order fulfillment system 108), are stored”).
Consider claim 12, Kumar teaches wherein the comparison data satisfies a condition associated with the matching (col. 14 lines 9-55; “The learning data 220 can include training data input into the learner 222 and historical data collected from past analyses and decisions made by the identity information analyzer 206 and the auditor 210 and end results associated with those decisions. For example, the historical data can include positive examples that indicate when a desired result has been achieved”).
Consider claim 13, Kumar teaches wherein the profile data comprises age data representative of an age of a user of the application (col. 4 lines 52 – col. 5 line 5; “In some implementations, an enterprise data warehouse can include an operational data store, where current data, such as new data records (e.g., data records created within a specified time period, data records that have not yet been processed by the identity masking fraud detection system 106 or order fulfillment system 108), are stored”).
In some examples, the prompt 408 includes information about the detected suspicious activity, such as information about an unresolved transaction (e.g., an amount owed, a piece of equipment due). …, the prompt 408 includes a link to a webpage associated with the provider system 110, wherein the webpage includes a file upload field that enables the new client user 112 to log in to his/her account and upload a file (e.g., identification information) to the database 104 that can be evaluated by the auditor 210 to verify that the new client user is who he/she says he/she is. …may call the provider or go to a provider office location to provide identification information to validate the user or payment to resolve an unresolved transaction”).
Consider claim 18, Kumar teaches wherein the preventing the device from utilizing the mobile application comprises restricting an account associated with the mobile application (col. 12 lines 52 – col. 13 line 5; “the auditor 210 is operative or configured to hold or flag the corresponding new client data record 202 to prevent the record from being passed to or pulled by the order fulfillment system 108”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (11,055,727) in view of Turgeman et al (2016/0307191).
Consider claims 3 and 9, Kumar does not explicitly suggest wherein the fraudulent action comprises utilizing multiple accounts associated with the mobile application. However, Turgeman et al teach the system and method for detecting fraudulent activity by differentiating between legitimate user and fraudster utilizing multiple accounts associated with the computing device (abstract; par. 0020-0021). Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate the teaching of Turgeman into view of Kumar and the result would have been predictable and resulted in detecting fraudulent action thereby enhancing and improving fraud detection process. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar (11,055,727) in view of Kapczynski et al (8,972,400).
Consider claim 14, Kumar suggest of a user profile. Kumar does not explicitly suggest wherein the profile data comprises political data representative of a political affiliation of a user of the application. However, Kapczynski et al teach system for managing of profile data where a user profile includes political affiliations (abstract; col. 6 lines 51 – col. 7 lines 16). Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate the teaching of Kapczynski et al into view of Kumar and the result would have been predictable and resulted in detecting and identifying fraudulent action thereby enhancing and improving fraud detection process. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar (11,055,727) in view of Hassan et al (2020/0037140).
. 
Allowable Subject Matter
Claims 7 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any response to this action should be mailed to:
Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        	Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:

(571) 273-8300

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quoc Tran whose telephone number is (571) 272-7511.  The examiner can normally be reached on Monday-Friday from 8:00 to 4:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Duc Nguyen, can be reached on (571) 272-7503. 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Quoc D Tran/
Primary Examiner, Art Unit 2651
December 3, 2021